Title: William Lee to Thomas Jefferson, 11 May 1816
From: Lee, William
To: Jefferson, Thomas


          
            Sir/:
            Bordeaux May 11. 1816.
          
          I beg leave to inclose you a letter from Mr. Gard, professor at the Deaf and Dumb College in this city. He is considered in this country as a phenomenon for though deaf and dumb he is familiar with every branch of Science and literature—he
			 wrote the inclosed himself, and brought it to me to
			 correct but I thought it best to make no alteration in it. There is no one Sir who can appreciate his merits better than you, or who can determine how far those rare talents he possesses can be
			 made
			 useful in our country. I can assure you he is considered far Superior to the Abbé Sicard who has acquired so much celebrity in Europe in instructing the deaf and dumb;—Being but twenty eight years of age and of an excellent constitution he has a large margin for improvement, and if fixed in the United States would in all
			 probability live to see his proposed institution carried to the highest perfection it is Susceptible of.
          He will be highly flattered in receiving a line from you. I have led him to believe that if our Government to whom I have written on the subject should not think proper to favour his project he would find no difficulty in procuring individual patronage.
          
            I have the honor to be with high esteem and respect Your very humble Servant.
            Wm Lee
          
        